United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.D., Appellant
and
U.S. POSTAL SERVICE, VILLAGE STATION
POST OFFICE, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1157
Issued: March 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 17, 2018 appellant, through counsel, filed a timely appeal from December 7, 2017
and February 23, 2018 merit decisions of the Office of Workers’ Compensation Programs
(OWCP). Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional left knee conditions causally
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

related to her accepted April 27, 2016 employment injury; and (2) whether appellant has met her
burden of proof to establish total disability from June 19 through July 28, 2016 due to the accepted
April 27, 2016 employment injury.
FACTUAL HISTORY
On May 3, 2016 appellant, then a 39-year-old city carrier, filed a traumatic injury claim
(Form CA-1) alleging that on April 27, 2016 she sprained her left knee as a result of “a runaway
carrier cart” while in the performance of duty. She stopped work on May 4, 2016. Appellant
received continuation of pay for the period May 5 to June 18, 2016.
OWCP, by development letter dated May 26, 2016, noted that appellant’s claim initially
appeared to be a minor injury that resulted in minimal or no lost time from work. It approved a
limited amount of medical expenses without considering the merits of her claim. OWCP reopened
appellant’s claim as she had not yet returned to work in a full-time capacity. It advised her of the
deficiencies of her claim. OWCP afforded appellant 30 days to respond to its questionnaire and
submit additional medical evidence.
On June 3, 2016 appellant responded to OWCP’s development letter. She explained that
while she was going down stairs to deliver mail, she noticed that her cart was about to roll into the
street. Appellant fell on her left side onto the street as she tried to catch it. She then experienced
pain in her knee which caused limitations.
Appellant submitted a May 7, 2016 left knee magnetic resonance imaging (MRI) scan
report by Dr. Anthony Italiano, a Board-certified radiologist. Dr. Italiano provided an impression
of moderate osteoarthrosis. He also provided an impression that a nondisplaced undersurface tear
at the posterior horn/body of the medial meniscus could not be excluded. Dr. Italiano found edema
within the infrapatellar fat, posterior to the patellar tendon, laterally, which was seen in the setting
of patella tendon-lateral femoral condyle friction syndrome as described in his findings.
Appellant also submitted an attending physician’s report (Form CA-20) dated June 1, 2016
in which Dr. Rohr Gabriela, an emergency medicine specialist, diagnosed left knee contusion,
ligament injury, and edema. Dr. Gabriela checked a box marked “yes” as to whether the diagnosed
conditions were caused or aggravated by the employment activity of a fall on April 27, 2016. He
noted that appellant was totally disabled from May 3 through 27, 2016.
A June 2, 2016 report by Dr. Lam Quan, an attending Board-certified physiatrist, indicated
that appellant was involved in a work-related injury on April 27, 2016. He noted her complaint of
left knee pain and reported examination findings. Dr. Quan provided an impression that appellant
was involved in a work-related injury with subsequent onset of a left upper arm injury and left
knee pain. He advised that she was temporarily totally disabled from work. Dr. Quan opined that,
with a reasonable degree of medical certainty, the above-mentioned accident/injury was a
competent and provocative cause of appellant’s impairment and/or disability and that there was a
causal relationship between the April 27, 2016 incident and noted injuries.
In a Form CA-20 report of even date, Dr. Quan related a history that on April 27, 2016
appellant fell on a sidewalk while trying to grab her mail cart. He reiterated his diagnoses of left

2

knee and left upper arm injuries. Dr. Quan checked a box marked “yes,” as to whether the
diagnosed conditions were caused or aggravated by an employment activity. He indicated that
appellant was totally disabled commencing May 27, 2016. Dr. Quan advised that she could
resume work on July 14, 2016 following her reexamination.
OWCP subsequently received a May 27, 2016 medical report by Dr. Joseph Weinstein, an
attending orthopedic surgeon, who related a history that appellant was injured at work on
April 27, 2016. Dr. Weinstein discussed her knee complaints and limitations and reported findings
on physical and x-ray examination. He diagnosed internal derangement and meniscal tear of the
left knee.
On June 30, 2016 OWCP accepted appellant’s claim for left knee contusion.
On July 28, 2016 appellant filed a claim for compensation (Form CA-7) for leave without
pay (LWOP) for the period June 19 through July 28, 2016. She submitted a July 8, 2016 report
from Dr. Weinstein who again related a history that appellant was injured at work on April 27,
2016 and diagnosed internal derangement and meniscal tear of the left knee. Dr. Weinstein
recommended that she return to light-duty work.
OWCP later received a July 8, 2016 letter in which Dr. Weinstein released appellant to
return to sedentary light-duty work with restrictions on July 11, 2016.
In an August 11, 2016 development letter, OWCP requested that appellant provide
additional factual and medical evidence, including a rationalized medical report from her physician
which explained how her diagnosed internal derangement and meniscal tear of the left knee and
claimed disability were caused or aggravated by her accepted April 27, 2016 employment injury.
It afforded her 30 days to respond.
An additional report dated August 11, 2016 by Dr. Quan reiterated his diagnoses and
opinion on causal relationship. He advised that appellant had “50 percent temporary mild-tomoderate disability” and had not yet returned to work.
By decision dated September 21, 2016, OWCP denied expansion of the acceptance of
appellant’s claim to include the additional conditions of internal derangement and meniscal tear of
the left knee. It found that the medical evidence of record did not contain a rationalized opinion
sufficient to support a causal relationship between her internal derangement and meniscal tear of
the left knee and the accepted April 27, 2016 employment injury.
OWCP received further reports dated August 22 and 26, 2016 from Dr. Weinstein who
continued to note a history that appellant was injured at work on April 27, 2016, diagnose internal
derangement and meniscal tear of the left knee, and advise that she was capable of returning to
light-duty work.
By decision dated September 28, 2016, OWCP denied appellant’s claim for total disability
compensation for the period June 19 through July 28, 2016. It found that the medical evidence of
record did not contain a rationalized opinion sufficient to establish additional left knee conditions
or total disability causally related to the accepted April 27, 2016 employment injury.

3

OWCP received additional reports from Dr. Quan and Dr. Weinstein. In an October 13,
2016 report, Dr. Quan noted that appellant had attempted to return to light-duty work on July 11,
2016, but was sent home. He reported physical examination findings and reviewed the May 7,
2016 left knee MRI scan results. Dr. Quan reiterated his impression that appellant was involved
in a work-related injury with subsequent onset of a left upper arm injury and left knee pain. He
determined that she had “33 percent temporary mild-to-moderate disability” and noted that she
had not returned to work. Dr. Quan opined that appellant sustained a work-related contusional
injury to her left knee on April 27, 2016. He indicated that the MRI scan was unable to rule out a
meniscal tear. Dr. Quan further indicated that given appellant’s persistent pain despite physical
therapy and clinical ﬁndings of a positive McMurray’s test, which generally suggested a meniscal
tear, her initial impression of left knee injury and pain now included a meniscus tear by her
orthopedist. He concluded that the mechanism of injury, being a fall and contusion to the left knee,
can be the inciting injury for this type of diagnosis.
Dr. Weinstein, in a November 8, 2016 duty status report (Form CA-17) indicated that
appellant had left knee pain due to her April 27, 2017 work injury. He released her and she
returned to full-time work with no restrictions on November 9, 2016.
In reports dated September 30, November 21, and December 22, 2016, and March 23,
2017 and a letter dated March 23, 2017, Dr. Weinstein again noted appellant’s April 27, 2016
accepted work injury and his diagnoses of internal derangement and meniscus tear of the left knee.
He initially reiterated that she could return to light-duty work and subsequently advised that she
could return to full-duty work with no restrictions on March 27, 2017. In the November 21, 2016
report, Dr. Weinstein noted that appellant related a history of injury that she fell and hit her knee
and subsequently twisted her knee at work. He opined that the meniscal tear occurred with the
twisting of the knee.
In a letter received by OWCP on September 14, 2017, appellant, through counsel,
requested reconsideration of the September 21, 2016 decision.
In a subsequent letter received by OWCP on September 15, 2017, counsel requested
reconsideration of the September 28, 2016 decision.
By decision dated December 7, 2017, OWCP reviewed the merits of appellant’s claim and
denied modification of its September 21, 2016 decision. It found that the medical evidence
submitted failed to provide a rationalized medical opinion sufficient to establish that the
acceptance of her claim should be expanded to include the additional conditions of internal
derangement and meniscal tear of the left causally related to the April 27, 2017 employment injury.
By decision dated February 23, 2018, OWCP again reviewed the merits of appellant’s
claim and denied modification of its September 28, 2016 decision. It found that she had not
submitted rationalized medical evidence addressing how the April 27, 2016 employment injury
caused or contributed to her claimed additional diagnosed left knee conditions.

4

LEGAL PRECEDENT -- ISSUE 1
When an employee claims that a condition not accepted or approved by OWCP was due to
an employment injury, he or she bears the burden of proof to establish that the condition is causally
related to the employment injury.3 To establish causal relationship between the condition as well
as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background supporting
causal relationship.4 Causal relationship is a medical issue and the medical evidence required to
establish causal relationship is rationalized medical evidence.5 The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.6 Neither the mere fact that a disease or condition manifests itself during a period
of employment, nor the belief that the disease or condition was caused or aggravated by
employment factors or incidents is sufficient to establish causal relationship.7
ANALYSIS -- ISSUE 1
The Board finds that appellant has not met her burden of proof to establish that the
acceptance of her claim should be expanded to include additional left knee conditions causally
related to the accepted April 27, 2016 employment injury.
OWCP accepted that appellant sustained a left knee contusion due to a fall while in the
performance of duty on April 27, 2016. By decision dated June 26, 2016, it denied expansion of
her claim to include the left knee conditions of internal derangement and meniscal tear of the left
knee. OWCP, by decision dated December 7, 2017, denied modification of the June 26, 2016
decision.
In support of her request for expansion of her claim to include internal derangement and
meniscal tear of the left knee causally related to her April 27, 2016 employment injury, appellant
submitted a series of reports from her attending physician, Dr. Weinstein. In a November 21, 2016
report, Dr. Weinstein noted that appellant related a history of injury that she fell and hit her knee
and subsequently twisted her knee at work. He opined that her meniscal tear resulted from twisting
of the knee. However, Dr. Weinstein appears merely to repeat the history of injury as reported by
appellant without providing his own opinion regarding whether her condition was work related.8
To the extent that Dr. Weinstein expressed his own opinion, he failed to provide a rationalized
3

Jaja K. Asaramo, 55 ECAB 200 (2004).

4

M.W., 57 ECAB 710 (2006); John D. Jackson, 55 ECAB 465 (2004).

5

D.E., 58 ECAB 448 (2007); Mary J. Summers, 55 ECAB 730 (2004).

6

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (2005).

7

V.W., 58 ECAB 428 (2007); Ernest St. Pierre, 51 ECAB 623 (2000).

8

Id.

5

opinion based on objective findings regarding the causal relationship between appellant’s left knee
condition and the accepted employment injury. Medical reports without adequate rationale on
causal relationship are of diminished probative value and are insufficient to meet an employee’s
burden of proof.9 For these reasons, the Board finds that Dr. Weinstein’s November 21, 2016
report is insufficient to meet appellant’s burden of proof.
In reports covering intermittent dates from May 27, 2016 through March 23, 2017,
Dr. Weinstein related a history that appellant was injured at work on April 27, 2016. He discussed
examination findings, diagnosed internal derangement and meniscal tear of the left knee, and
advised that she could return to light-duty work. However, Dr. Weinstein did not specifically
relate the diagnosed conditions and appellant’s prior disability from work to the April 27, 2016
employment injury. Medical evidence that does not offer an opinion regarding the cause of an
employee’s condition is of no probative value on the issue of causal relationship.10
Dr. Weinstein, on November 8, 2016, diagnosed left knee pain due to the accepted
April 27, 2016 employment injury. However, it is not possible to establish the cause of a medical
condition if the physician has not provided a diagnosis, but only notes pain.11 The Board has
consistently held that a diagnosis of pain does not constitute the basis for the payment of
compensation.12 Without further explanation or rationale regarding causal relationship between
appellant’s diagnosed condition and the accepted work injury, this report is of limited probative
value.13 Dr. Weinstein did not offer medical rationale explaining how the diagnosed condition
was caused by the accepted work injury. For the foregoing reasons, the Board finds that his reports
are insufficient to meet appellant’s burden of proof.
Appellant also submitted a series of reports from Dr. Quan. In a June 2, 2016 Form CA20 report, Dr. Quan related a history of the April 27, 2016 employment injury and generally
diagnosed knee and left upper arm injuries. He checked a box marked “yes,” as to whether the
diagnosed conditions were caused by the employment activity on April 27, 2016. Dr. Quan
indicated that appellant was totally disabled from May 27 to the present and that she could resume
work on July 14, 2016 following her examination. He failed to provide a firm diagnosis of a
particular medical condition.14 Moreover, the Board has held that a checkmark on a form report,
without supporting rationale, is of limited probative value, and is insufficient to establish the

9

C.J., Docket No. 18-0148 (issued August 20, 2018); Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H.
Duckett, 52 ECAB 332 (2001) (medical reports not containing rationale on causal relationship are entitled to little
probative value).
10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

11

See C.L., Docket No. 18-0363 (issued July 19, 2018); A.C., Docket No. 16-1587 (issued December 27, 2016).

12

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

13

C.L., Docket No. 17-0354 (issued July 10, 2018); Beverly A. Spencer, 55 ECAB 501 (2004).

14

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).

6

claim.15 Dr. Quan did not explain how and why appellant’s fall on April 27, 2016 would cause
her diagnosed conditions and resultant disability.16
In reports dated June 2 and August 11, 2016, Dr. Quan noted that appellant was involved
in a work-related injury on April 27, 2016. He diagnosed left upper arm injury and left knee pain
and found that she was temporarily totally disabled from work. Dr. Quan opined that the diagnosed
conditions and disability resulted from the accepted employment injury. He failed to provide a
firm diagnosis of a particular medical condition regarding appellant’s left upper arm injury.17
Additionally, Dr. Quan’s diagnosis of left knee pain, as noted above, is a symptom, rather than a
compensable medical diagnosis.18 Also, while he provided a general opinion on causal
relationship, he did not sufficiently explain how or why the diagnosed conditions were caused by
the accepted work injury.19 For the foregoing reasons, Dr. Quan’s reports are insufficient to meet
appellant’s burden of proof.
Dr. Quan, in an October 13, 2016 report, noted appellant’s accepted April 27, 2016
employment-related left knee contusion. He opined that her fall and left knee condition can be the
inciting injury for a meniscus tear based on her persistent pain, positive McMurray’s test, and MRI
scan that could not rule out a meniscus tear. Dr. Quan advised that appellant had 33 percent
temporary mild-to-moderate disability. The Board finds that Dr. Quan’s opinion on causal
relationship is speculative in nature and is therefore of limited probative value.20
Similarly, Dr. Italiano’s May 7, 2016 diagnostic test report, which found that a
nondisplaced undersurface tear at the posterior horn/body of the medial meniscus could not be
excluded, is speculative in nature and of limited probative value.21 He merely indicates that
appellant’s condition could not be ruled out. Furthermore, Dr. Italiano offered no opinion as to
the cause of this diagnosis.22 Thus, the Board finds that his report is insufficient to meet appellant’s
burden of proof.
The Board finds that appellant has failed to submit rationalized probative medical evidence
sufficient to establish that her currently diagnosed left knee conditions were causally related to or

15

V.B., Docket No. 17-1847 (issued April 4, 2018); L.B., Docket No. 17-1678 (issued February 1, 2018).

16

See supra note 11.

17

See Deborah L. Beatty, 54 ECAB 340 (2003) (where the Board found that in the absence of a medical report
providing a diagnosed condition and a reasoned opinion on causal relationship with the employment incident,
appellant did not meet her burden of proof).
18

See supra note 13.

19

See supra note 11.

20

C.S., Docket No. 16-1784 (issued May 7, 2018).

21

Id.

22

See supra note 14.

7

a consequence of the accepted April 27, 2016 work-related injury. Appellant therefore did not
meet her burden of proof.
On appeal counsel contends that OWCP failed to accept as compensable pursuant to FECA
all injuries and conditions sustained by appellant as a result of the April 27, 2016 employment
injury. As discussed above, however, appellant did not submit rationalized medical evidence on
the issue of causal relationship sufficient to establish additional employment-related conditions.
LEGAL PRECEDENT -- ISSUE 2
An employee seeking benefits under FECA23 has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for which
compensation is claimed is causally related to the employment injury.24 The term disability is
defined as the incapacity because of an employment injury to earn the wages the employee was
receiving at the time of the injury.25
Whether a particular injury causes an employee to be disabled from employment and the
duration of that disability are medical issues which must be proved by a preponderance of the
reliable, probative, and substantial medical evidence.26 Findings on examination are generally
needed to support a physician’s opinion that an employee is disabled for work.
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.27 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative and substantial medical
evidence.28
The Board will not require OWCP to pay compensation for disability in the absence of
medical evidence addressing the specific dates of disability for which compensation is claimed.

23

See supra note 2.

24

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

25

20 C.F.R. § 10.5(f); see e.g., Cheryl L. Decavitch, 50 ECAB 397 (1999).

26

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

27

See 20 C.F.R. § 10.5(f); N.M., Docket No. 18-0939 (issued December 6, 2018).

28

T.O., Docket No. 17-1177 (issued November 2, 2018); Fereidoon Kharabi, 52 ECAB 291 (2001).

8

To do so would essentially allow an employee to self-certify his or her disability and entitlement
to compensation.29
Causal relationship is a medical issue and the medical evidence required to establish causal
relationship is rationalized medical evidence.30 Rationalized medical evidence is medical evidence
which includes a physician’s detailed medical opinion on the issue of whether there is a causal
relationship between the claimant’s diagnosed condition and the implicated employment factors.
The opinion of the physician must be based on a complete factual and medical background of the
claimant, must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.31 Neither the fact that a disease or condition
manifests itself during a period of employment nor the belief that the disease or condition was
caused or aggravated by employment factors or incidents is sufficient to establish causal
relationship.32
Section 20 C.F.R. § 10.126 requires OWCP to issue a decision containing findings of fact
and a statement of reasons.33
ANALYSIS -- ISSUE 2
The Board finds that this claim is not in posture for decision.
OWCP accepted appellant’s April 27, 2016 traumatic injury claim for the condition of a
left knee contusion. She received continuation of pay for the period May 5 to June 18, 2016. On
July 28, 2016 appellant filed a claim for compensation (Form CA-7) for LWOP for the period
June 19 to July 28, 2016.
In a June 2, 2016 note, Dr. Quan opined that appellant was totally disabled commencing
May 27, 2016, but advised that she could resume work on July 14, 2016 following reexamination.
In a report and a letter both dated July 8, 2016, Dr. Weinstein released appellant to return to
sedentary light-duty work with restrictions on July 11, 2016. She thereafter submitted a series of
reports from Drs. Quan and Weinstein relating to her ability to return to work.
By decision dated September 28, 2016, OWCP denied appellant’s claim for compensation
for disability attributed to the accepted condition of contusion of the left knee. Appellant requested
reconsideration of the denial of her claim for compensation on September 14, 2017. By decision
dated February 23, 2018, OWCP denied modification of the September 28, 2016 decision.

29

Amelia S. Jefferson, supra note 26.

30

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

31

Leslie C. Moore, 52 ECAB 132 (2000).

32

Dennis M. Mascarenas, 49 ECAB 215 (1997).

33

20 C.F.R. § 10.126.

9

The Board finds that OWCP failed to adequately review the medical evidence of record to
determine whether appellant had met her burden of proof to establish her claim for compensation
for total disability for the period June 19 to July 28, 2016 related to the accepted contusion. In its
February 23, 2018 decision, OWCP correctly noted her accepted condition, but instead of
providing reconsideration on the issue of a claimed period of total disability it noted that it was
reviewing a decision on the issue of whether the acceptance of appellant’s claim should be
expanded to include additional medical conditions. The Board finds that OWCP considered an
incorrect issue in its reconsideration of the merits when considering modification of the
September 28, 2016 decision. The issue of claim expansion was the proper subject matter of the
December 7, 2017 OWCP decision, as discussed in issue one of this decision of the Board. The
decision dated February 23, 2018 makes no findings on the issue of appellant’s claimed period of
disability.
The Board therefore finds that OWCP has not provided an adequate decision with findings
of facts and a statement of reasons as to whether appellant has provided sufficient evidence to
establish her claim for total disability for the period June 19 to July 28, 2016. OWCP failed to
discuss or analyze the medical reports she submitted on the issue of entitlement to wage-loss
compensation. As such, OWCP has failed to adequately determine whether appellant has met her
burden of proof to establish her claim for a period of total disability.
Section 8124(a) of FECA provides that OWCP shall determine and make a finding of fact
and make an award for or against payment of compensation.34 Section 10.126 of Title 20 of the
Code of Federal Regulations provides that a decision shall contain findings of fact and a statement
of reasons. The Board has held that the reasoning behind OWCP’s evaluation should be clear
enough for the reader to understand the precise defect of the claim and the kind of evidence which
would overcome it.35
The case shall therefore be returned to OWCP for a proper decision to include findings of
fact and a clear and precise statement of reasons as to whether appellant has met her burden of
proof to establish her claim for total disability for the period June 19 to July 28, 2016. Following
this and such further development as OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to expand the acceptance
of her claim to include additional left knee conditions causally related to her accepted April 27,
2016 employment injury. The Board further finds that the case is not in posture for a decision on
the issue of total disability for the period June 19 to July 28, 2016.

34

Supra note 2 at 8124(a).

35

Supra note 34; L.M., Docket No. 13-2017 (issued February 21, 2014); D.E., Docket No. 13-1327 (issued
January 8, 2014); L.C., Docket No. 12-0978 (issued October 26, 2012); Federal (FECA) Procedure Manual Part 2 -Claims, Disallowances, Chapter 2.1400.5 (February 2013) (all decisions should contain findings of fact sufficient to
identify the benefit being denied and the reason for the disallowance).

10

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed. It is further ordered that the February 23, 2018
decision of the Office of Workers’ Compensation Programs is set aside and the case is remanded
for further action consistent with this decision of the Board.
Issued: March 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

